                      Case 2:19-mj-01409 Document 1 Filed 08/19/19 Page 1 of 12

AO 91 (Rev. 11/11) Criminal Complaint (approved by AUSA Timothy M. Stengel )


                                     UNITED STATES DISTRICT COURT
                                                                      for the
                                                    Eastern District of Pennsylvania

                  United States of America                                )
                                V.                                        )
                                                                          )     Case No.
                           Joel Tyson
                                                                          )                { tf. -(l<O   'f-"\
                                                                          )
                                                                          )
                                                                          )
                          Defendant(s)


                                                   CRIMINAL COMPLAINT
           I, the complainant in this case, state that the follow ing is true to the best of my knowledge and belief.
On or about the date(s) of March 19 through October 31 , 2018 in the county of _ _ _ _ _B_e_rk_s_ _ _ _ in the
        Eastern        District of _ __P_e_n_n~
                                              sy~l_
                                                  va_n_ia
                                                        _ _ , the defendant(s) violated:

             Code Section                                                         Offense Description
 Title 21 , United States Code,                  See attached Exhibit A.
 Section 841(a)(1), (b)(1)(C)
 (4 counts)

 Title 21, United States Code,
 Section 841(a)(1), (b)(1)(A)
 (1 count)


          This criminal complaint is based on these facts:
 See attached affidavit.




          ~ Continued on the attached sheet.




                                                                                           John Arruda, Special Agent, HSI
                                                                                                   Printed name and title

Sworn to before me and signed in my presence.


Date:


City and state:                       Philadelphia, PA                          Hon . Timothy R. Rice, United States Magistrate:::tudge
                                                                                                   Printed name and title      '-
             Case 2:19-mj-01409 Document 1 Filed 08/19/19 Page 2 of 12




                                            EXHIBIT A



                                        Offense Description



 Count One
  On or about March 19, 2018, in Berks County, in the Eastern District of Pennsylvania, defendant
. JOEL TYSON knowingly and intentionally distributed approximately 2.69 grams of a mixture and
  substance containing detectable amounts of heroin, a Schedule I controlled substance, and
  fentanyl, a Schedule II controlled substance. In violation of Title 21, United States Code, Section
  841(a)(l), (b)(l)(C).
 Count Two
 On or abo~t April 17, 2018, in Berks County, in the Eastern District of Pennsylvania, defendant
 JOEL TYSON knowingly and intentionally distributed approximately 5.28 grams of a mixture and
 substance containing detectable amounts of heroin, a Schedule I controlled substance, and
 fentanyl, a Schedule II controlled substance. In violation of Title 21, United States Code, Section
 841(a)(l), (b)(l)(C).
 Count Three
 On or about July 12, 2018, in Berks County, iri the Eastern District of Pennsylvania, defendant
 JOEL TYSON knowingly and intentionally distributed approximately 3.03 grams of a mixture and
 substance containing detectable amounts of heroin, a Schedule I controlled substance, and
 fentanyl, a Schedule II controlled substance, and approximately 28.31 grams of a mixture and
 substance containing a detectable amount of methamphetamine. In violation of Title 21, United
 States Code, Section 841 (a)(l ), (b )(1 )(C).

 Count Four
 On or about August 10, 2018, in Berks County, in the Eastern District of Pennsylvania, defendant
 JOEL TYSON knowingly and intentionally distributed approximately 14.62 grams of a mixture
 and substance containing detectable amounts of heroin, a Schedule I controlled substance, and
 fentanyl, a Schedule II controlled substance, and approximately 27 .98 grams of a mixture and
 substance containing a detectable amount of methamphetamine. In violation of Title 21, United
 States Code, Section 841(a)(l), (b)(l)(C).

 Count Five
 On or about October 31, 2018, in Berks County, in the Eastern District of Pennsylvania, defendant
 JOEL TYSON knowingly and intentionally possessed with intent to distribute 50 grams or more,
 that is, approximately 83 .3 grams, of methamphetamine hydrochloride. In violation of Title 21,
 United States Code, Section 841(a)(l), (b)(l)(A).
       Case 2:19-mj-01409 Document 1 Filed 08/19/19 Page 3 of 12



   AFFIDAVIT IN SUPPORT OF APPLICATION FOR ARREST WARRANT

       Your affiant, Homeland Security Investigations Special Agent John Arruda, being

duly sworn according to law, states:

                              AFFIANT'S BACKGROUND

       1.      I am a Special Agent with the Department of Homeland Security,

Homeland Security Investigations ("HSI") and have been since September 2006. I have

participated in investigations of unlawful narcotics smuggling and distribution, and I have

conducted or participated in surveillance, undercover transactions, the introduction of

undercover agents, the execution of search warrants, debriefings of informants and

reviews of taped conversations and drug records.        Through training, education and

experience, I have become familiar with the manner in which illegal drugs are

transported, stored, and distributed, and the methods of payment for such drugs.

       2.      My narcotics investigation training includes the techniques used by

smugglers to bring narcotics into the United States. During my twelve (12) years in law

enforcement, I have become familiar with the investigation and enforcement of state and

federal narcotics laws. Based upon this experience, I have become well-versed in the

methodology utilized in narcotics trafficking operations, the specific language used by ,

narcotics trafficking operations, and the unique trafficking patterns employed by

narcotics organizations.   In addition, I am also familiar with the various methods

generally utilized by traffickers to transport narcotics through airports, seaports and via

common carriers. I have conducted physical surveillance, and electronic surveillance in

many types of cases, including significant narcotic cases.      I have arrested numerous




                                             1
       Case 2:19-mj-01409 Document 1 Filed 08/19/19 Page 4 of 12



individuals for various narcotics violations and have spoken with several narcotics

dealers and confidential sources concerning the methods and practices of drug traffickers.

       3.       As a law enforcement officer within the meaning of Section 2510(7) of

Title 18, United States Code, I am empowered by law to conduct investigations of and

make arrests for offenses enumerated in Titles 18, 19, 21, 31 and 46 of the United States

Code. I submit this affidavit in support of a criminal complaint, charging JOEL TYSON

with distribution of heroin, fentanyl, and methamphetamine, and possession with intent to

distribute methamphetamine, in violation of Title 21, United States Code, Sections

841(a)(l), (b)(l)(A) & (b)(l)(C).

       4.       The information in this affidavit was provided to me by law enforcement

officers that directly participated in this investigation and learned by me through the

review of reports and other documents. Because this affidavit is submitted for the limited

purpose of establishing probable cause in support of the application for an arrest warrant,

this affidavit does not set forth each and every fact of which I am aware.

                              INVESTIGATION DETAILS

       5.       In 2018, members of the Pennsylvania Office of Attorney General, Bureau

of Narcotics Investigation (BNI) began an investigation into illegal heroin and

methamphetamine trafficking in Berks County, Pennsylvania. During the course of the

investigation, law enforcement officers utilized investigative techniques, including

physical surveillance, use of a confidential informant, consensual recordings, and

controlled purchases of heroin and methamphetamine. These investigative measures

revealed that JOEL TYSON was distributing heroin, fentanyl, and methamphetamine in

Berks County.


                                             2
        Case 2:19-mj-01409 Document 1 Filed 08/19/19 Page 5 of 12



        6.      BNI agents used a confidential informant (the CI) during this

investigation, with whom they have worked for approximately three years in numerous

drug trafficking investigations. The CI has proven reliable, and has provided information

that contributed to at least five arrests during that period.

        7.      In March 2018 the CI told law enforcement agents that an individual

known to the CI as "D" - and later identified as JOEL TYSON - was selling heroin in

Berks County.     The CI told agents that "D" (or TYSON) drjves a dark blue four door

vehicle, and the CI informed them that "D" used telephone number XXX-XXX-3591.

Agents queried the database "Accurint" for telephone number XXX-XXX-3591 and the

telephone number came back to JOEL TYSON.

        8.      Thereafter, BNI agents conducted numerous controlled purchases of

narcotics from TYSON. These controlled purchases are described in detail below. A

controlled purchase is defined as a purchase made by a confidential informant of a

controlled substance under the supervision of law enforcement. Generally, prior to the

purchase, the confidential informant is searched for controlled substances, weapons,

and/or currency. The confidential informant is then provided with a specific amount of

money to make the purchase. Surveillance of the confidential informant is maintained by

law enforcement agents as much as reasonably possible during a controlled purchase.

After the transaction is completed, the confidential informant turns over the purchased

controlled substances to a law enforcement agent. The confidential informant is again

searched for controlled substances, weapons, and/or currency.          The confidential

informant's vehicle, if used, is also searched prior to and after the transaction for




                                                3
       Case 2:19-mj-01409 Document 1 Filed 08/19/19 Page 6 of 12



controlled substances, weapons, and/or currency.       During the controlled purchases

described herein, those procedures were followed.

       9.       On March 19, 2018, agents directed the CI to place a telephone call to

TYSON to arrange to purchase heroin. During this call, which was monitored by BNI

agents, TYSON agreed to sell the CI five bundles of heroin for $300. I know from my

training and experience that a bundle of heroin is typically 10 to 14 small packets, each

containing approximately 0.03-0.05 grams of heroin. The packets are often held together

by a rubber band, and the bundle is sold as a unit.

       10.      TYSON and the CI agreed to meet in the parking lot of a shopping center

in Berks County. Agents searched the CI and the Cl's vehicle for money and contraband

and found none. Agents then followed the CI to the parking lot. After the CI arrived in

the parking lot, agents observed a blue Buick sedan, bearing Pennsylvania registration

KPW-1261, drive into the parking lot and park next to the CI. Agents then observed

TYSON exit the Buick and enter the Cl's vehicle. A few minutes later, TYSON exited

the CI' s vehicle, returned to the Buick, and drove out of the parking lot. Agents then met

with the CI, at which time the CI provided to them ten baggies of suspected heroin.

       11.      Agents sent the suspected heroin to the Pennsylvania State Police, Bureau

of Forensic Services for analysis. The submitted substance weighed 2.69 grams, plus or

minus .02 grams, and contained heroin and fentanyl.

       12.      On March 20, 2018, agents obtained a Pennsylvania driver's license

photograph associated with TYSON and showed it to the CI. The CI confirmed that

TYSON was the individual who sold the CI heroin during the controlled purchase the

previous day.



                                             4
       Case 2:19-mj-01409 Document 1 Filed 08/19/19 Page 7 of 12



       13.    On . April 17, 2018, agents directed the CI to place a telephone call to

TYSON to arrange to purchase heroin. The CI was initially unable to make contact with

TYSON but the CI eventually reached him. The CI ordered 20 bundles of heroin, and

they agreed to meet in the parking lot of a shopping center in Berks County. Agents

searched the CI and the CI' s vehicle for money and contraband and found none. Agents

then followed the CI to the parking lot. After the CI arrived at the parking lot, agents

observed TYSON drive a blue Buick, bearing Pennsylvania registration KPH-1261, into

the parking lot and park next to the CL TYSON exited the vehicle and entered the

passenger side of the Cl's vehicle.   A few minutes later, TYSON returned to the Buick

and drove away.

       14.     The CI then contacted agents to explain that TYSON misunderstood how

much heroin the CI ordered, and that he brought 20 grams of heroin instead of 20

bundles. The CI told agents that TYSON would return with the correct order. A short

time later, TYSON returned in his Buick, got into the Cl's vehicle, and then exited the

vehicle a short time later.   The transaction between the CI and TYSON was audio

recorded with the consent of the CL

       15.     Agents then met with the CI, and the CI turned over 20 plastic bags of

suspected heroin. Agents sent the suspected heroin to the Pennsylvania State Police,

Bureau of Forensic Services for analysis. Analysis of the powder in five of the 20 bags,

which had a net weight of 1.32 grams, plus or minus .01 grams, confirmed the presence

of heroin and fentanyl. The estimated total net weight of the powder in all 20 bags is

5.28 grams.




                                            5
       Case 2:19-mj-01409 Document 1 Filed 08/19/19 Page 8 of 12



       16.      On July 12, 2018, agents directed the CI to send a text message to TYSON

and arrange to purchase 10 bundles of heroin and one ounce of methamphetamine from

TYSON.       TYSON agreed to sell that amount to the CI for $1 ,000, and the CI and

TYSON arranged to meet at a convenience store in Berks County. Agents searched the

CI and the CI' s vehicle for money and contraband and found none. Agents followed the

CI to the meeting location. After the CI arrived at the convenience store, TYSON arrived

driving the same blue Buick he drove to the prior controlled purchases. TYSON parked

next to the CI. The agents had placed surveillance equipment in the Cl's vehicle, but the

CI exited his/her vehicle and entered the passenger side of TYSON's Buick, and then

exited approximately a minute later. The CI returned to his/her vehicle and then drove to

meet agents where he/she turned over to them a bag of suspected methamphetamine and

10 bags of suspected heroin.

       17.      Agents sent the suspected heroin to the Pennsylvania State Police, Bureau

of Forensic Services for analysis. The first submitted item, a crystalline substance, had a

net weight 28.31 grams, plus or minus .01 grams, and tested positive for the presence of

methamphetamine. Analysis of the powder in six of the 10 bags, which had a net weight

of 1.37 grams, plus or minus .02 grams, confirmed the presence of heroin and fentanyl.

The estimated total net weight of the powder in all 10 bags is 3.03 grams.

       18.      On August 10, 2018 agents directed the CI to place a telephone call to

TYSON to arrange to purchase heroin and methamphetamine. TYSON and the CI agreed

to meet at a convenience store in Berks County. Agents searched the CI and the Cl's

vehicle for money and contraband and found none.          Agents followed the CI to the

meeting location. After the CI arrived at the convenience store, agents observed TYSON



                                             6
       Case 2:19-mj-01409 Document 1 Filed 08/19/19 Page 9 of 12



arrive at the convenience store on a green motorcycle and park next to the CI. Shortly

after parking next to the CI, TYSON left on his motorcycle. Agents followed the CI to a

second location. Agents then observed TYSON return on his motorcycle and meet with

the CI at the passenger side of the CI' s vehicle. The CI left the parking lot and met with

agents where he/she turned over a quantity of suspected methamphetamine and heroin.

       19.     The CI explained to agents that when TYSON met the CI at the first

location, TYSON gave him/her what he told her was one ounce of methamphetamine and

five grams of heroin. The CI told TYSON that he/she wanted an additional five grams of

heroin, so TYSON left to get the additional heroin. TYSON instructed the CI to meet

him at a second convenience store to purchase the additional heroin.

       20.     Agents sent the suspected heroin to the Pennsylvania State Police, Bureau

of Forensic Services for analysis.    The first submitted item, a crystalline substance,

weighed 27.98 grams, plus or minus .01 grams, and tested positive for the presence of

methamphetamine. The second item, a tan powder, weighed 5.12 grams, plus or minus

.01 grams, and contained heroin and fentanyl. The third item, a grey powder, weighed

9.50 grams, plus or minus .01 grams, and contained heroin and fentanyl.

       21.     On October 3, 2018 agents directed the CI to arrange to purchase one

ounce of methamphetamine and ten bundles of heroin from TYSON. The CI exchanged

text messages with TYSON, and they agreed to meet in a mall parking lot in Berks

County. Agents searched the CI and the Cl's vehicle for money and contraband and

found none. Agents then followed the CI to the mall parking lot. Agents observed

TYSON arrive at the mall parking lot on a green motorcycle and park next to the CL He

then got into the driver's side, rear seat of the CI' s vehicle. TYSON returned to his



                                            7
      Case 2:19-mj-01409 Document 1 Filed 08/19/19 Page 10 of 12



motorcycle a few minutes later and rode away. The CI then met with agents where

he/she turned over to them one ounce of suspected methamphetamine and 10 bundles of

suspected heroin.

          22.   Agents sent the suspected methamphetamine and heroin to the

Pennsylvania State Police, Bureau of Forensic Services, and results are pending.

          23.   On October 31 , 2018, agents met with the CI to plan a "buy/bust," during

which TYSON would be arrested following his delivery of three ounces of

methamphetamine and one ounce of heroin. The CI contacted TYSON by text message,

and the CI and TYSON agreed to meet in a store parking lot in Reading, Berks County.

Agents searched the CI and the CI' s vehicle for money and contraband and found none.

Agents then followed the CI to the parking lot where he/she parked. A short time later,

agents observed TYSON drive into the parking lot in his blue Buick.

          24.   As TYSON approached the Cl's vehicle, agents confronted TYSON, and

aerial surveillance observed TYSON throw an object to the ground. The object was

recovered and was determined to be a brown bag containing approximately three ounces

of suspected methamphetamine, separated into three individual bags, and one ounce of

heroin.

          25.   The quantity of suspected methamphetamine seized from TYSON on

October 31, 2018 was sent to the United States Customs and Border Protection (CBP)

Savannah Laboratory for analysis. The suspected methamphetamine in each of the three

bags tested positive for the presence of methamphetamine hydrochloride. The first bag

contained 27.7 grams, plus or minus .01 grams, of methamphetamine hydrochloride. The

second bag contained 27.79 grams, plus or minus .01 grams, of methamphetamine



                                            8
      Case 2:19-mj-01409 Document 1 Filed 08/19/19 Page 11 of 12



hydrochloride.     The third bag contained 27.81 grams, plus or mmus .01 grams, of

methamphetamine hydrochloride. In total, the methamphetamine hydrochloride weighed

approximately 83.3 grams. The material from all three bags was composited together for

quantitative analysis, which demonstrated that the methamphetamine hydrochloride had

an average purity of 100.5%, plus or minus 2.1 %, by weight as received.

       26.       Agents sent the suspected heroin purchased on October 31, 2018 to the

Pennsylvania State Police, Bureau of Forensic Services, and results are pending.

       27.       I submit that there is probable cause to believe that JOEL TYSON violated

federal drug laws by selling heroin, fentanyl, and methamphetamine to the CI and by

possessing with the intent to distribute to the CI methamphetamine hydrochloride.

Specifically:

                    a. the March 19, 2018 sale of approximately 2.69 grams of a mixture

                        and substance containing a detectable amount of heroin, a

                        Schedule I controlled substance, and fentanyl, a Schedule II

                        controlled substance, to the CI was in violation of 21 U.S.C. §

                        841(a)(l), (b)(l)(C);

                    b. the April 17, 2018 sale of a mixture and substance containing a

                        detectable amount of heroin, a Schedule I controlled substance,

                        and fentanyl, a Schedule II controlled substance, to the CI was in

                        violation of21 U.S.C. § 841(a)(l), (b)(l)(C);

                    c. the July 12, 2018 sale of a mixture and substance containing a

                        detectable amount of methamphetamine, a Schedule II controlled

                        substance, and a mixture and substance containing a detectable

                                                9
      Case 2:19-mj-01409 Document 1 Filed 08/19/19 Page 12 of 12



                       amount of heroin, a Schedule I controlled substance, and fentanyl,

                       a Schedule II controlled substance, to the CI was in violation of 21

                       U.S.C. § 841(a)(l), (b)(l)(C);


                  d. the August 10, 2018 sale of a mixture and substance containing a

                       detectable amount of methamphetamine, a Schedule II controlled

                       substance, and a mixture and substance containing a detectable

                       amount of heroin, a Schedule I controlled substance, and fentanyl,

                       a Schedule II controlled substance, to the CI was in violation of 21

                       U.S.C: § 841(a)(l), (b)(l)(C); and

                  e.   the October 31, 2018 possession with intent to distribute 50 grams

                       or more, that is, approximately 83.3 grams, of methamphetamine

                       hydrochloride, a Schedule II controlled substance, to the CI was in

                       violation of 21 U.S.C. § 84l(a)(l), (b)(l)(A).




                                      Respectfully submitted,




                                      Spe 1Agent John Arruda
                                      D artment of Homeland Security



Sworn to and Subscribed Before Me This


192~~2:1(Ja?
Honorable Timothy R. Rice
                                                 0L__
United States Magistrate Judge

                                            10
